ORDER
This matter came before a panel of the Supreme Court on February 15, 1994 pursuant to an order requiring the defendant to appear and to show cause why his appeal should not be summarily decided.
The defendant appeals from a Superior Court judgment in favor of the plaintiff in the amount of $15,000. The findings of a trial justice sitting without a jury are accorded great weight and will not be disturbed unless the trial justice misconceived or overlooked material evidence or was clearly wrong. Green v. Green, 559 A.2d 1047, 1048 (R.I.1989). After hearing the arguments of counsel and reviewing the memoranda submitted by the parties, it is the conclusion of this court that cause has not been shown. The trial justice did not misconceive or overlook material evidence, nor was he .clearly wrong.
The defendant’s appeal is therefore denied and dismissed and the judgment appealed from is affirmed.
WEISBERGER, J., did not participate.